Order filed February 27, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00172-CV
                                    ____________

 CASTLE HILLS PHARMACY, LLC AND MICHAEL WARD, Appellants

                                          V.

                          JOSEPH A. TRIAL, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1002800


         CONTINUINGABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
February 25, 2013. Appellants timely requested findings of fact and conclusions of
law and timely reminded the trial court when the findings and conclusions were
overdue. In their brief, appellants assert the trial court did not file the requested
findings and conclusions, and the failure hinders their ability to argue their appeal.

      On January 30, 2014, this court abated the appeal and ordered the trial court
to file findings of fact and conclusions of law on or before February 20, 2014. See
Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989); see also
TEX. R. APP. P. 44.4. We further ordered that within ten days after the trial court
has filed findings of fact and conclusions of law, any party may file a request for
specified additional or amended findings or conclusions. The trial court shall file
any additional or amended findings that are appropriate within ten days after such a
request is filed. The trial court’s findings of fact and conclusions of law, and any
additional and amended findings or conclusions, shall be included in a
supplemental clerk’s record to be filed with this court on or before March 20,
2014.

        On February 26, 2014, appellants’ counsel advised this court that as of
February 25, 2014, no findings of fact and conclusions of law have been filed.

        Accordingly, we ORDER the abatement continued and direct the trial court
to file findings of fact and conclusions of law on or before March 14, 2014.
Within ten days after the trial court has filed findings of fact and conclusions of
law, any party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before April 14, 2014.

        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.

                                        PER CURIAM


                                          2